Citation Nr: 1114067	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision in which the RO, in pertinent part, denied the Veteran's claim for service connection for PTSD.  The Veteran perfected a timely appeal to the denial of that claim.  

The Board notes that the Veteran, in his May 2008 VA Form 9, requested a Travel Board hearing before a Veterans' Law Judge.  Pursuant to that request, the Veteran was scheduled for a September 17, 2009 video-conference hearing.  In August 2009, the Board received a letter from the Manchester RO indicating that the Veteran wished to cancel his hearing and wanted his appeal to go directly to the Board. 

The Veteran's claim was previously before the Board in September 2009 and was remanded for further development.  The claim has now been returned to the Board.  

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, which include diagnoses of PTSD, MST, anxiety not otherwise specified, and depression, the Board has recharacterized the Veteran's claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).


FINDINGS OF FACT

1.  Though the Veteran has been diagnosed with PTSD no evidence has been submitted which corroborates the Veteran's reported stressor.   

2.  Competent medical evidence does not show that the Veteran has a psychiatric condition which is causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (f), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, a September 2009 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, personnel records, VA outpatient treatment reports, a December 2010 VA examination report, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Board notes that the Veteran's claim was remanded in September 2009 in order for the Veteran to receive proper notice pertaining to a claim for PTSD based on sexual assault and possibly a VA examination if the Veteran's stressor was verified.  A February 2009 notice letter provided the Veteran the notice as directed in the remand and the Veteran, though a stressor was never corroborated, was provided a VA examination in December 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).



II.  Analysis

The Veteran testified at a June 2008 regional office hearing that he had developed PTSD as a result of being sexually assaulted while serving on active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2010), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

Also, VA may not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(4) (2010).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

In this case the Veteran has not alleged that he engaged in combat, rather, the Veteran has alleged that he was the victim of sexual assault.  He stated that on many occasions he was awoken by his commanding officer and was forced to give oral sex.  Every time it happened the Veteran could smell booze on the commanding officer's breath.  The Veteran stated that he was forced to perform oral sex in the shower room on several occasions.  He reported that the commanding officer would pull on his ears and call him a sub-standard puke.  The Veteran stated that he also witnessed others being abused.  

As stated above, service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

In the instant case there is medical evidence diagnosing the Veteran with a psychiatric condition.  VA treatment records show that the Veteran was assessed as having PTSD, MST, anxiety not otherwise specified, and depression.  
The Veteran was examined by the VA in December 2010.  The VA examiner diagnosed the Veteran with PTSD.  In addition, the December 2010 VA examiner also opined that the Veteran's PTSD was due to the claimed stressor listed above (referring to the sexual assault report).  The examiner also opined that the claimed stressor was related to the Veteran's fear of hostile military or terrorist activity.  

The claims file contains no credible supporting evidence that the claimed in-service stressor occurred.  To this end the Board notes that the VA sent the Veteran a February 2010 letter and explained the types of evidence that the Veteran could submit to corroborate his claimed stressor.  The Veteran responded in February 2010 and stated that he had either enclosed all the remaining evidence or information that would support his claim or he had no other information or evidence to give VA to support his claim.  The Veteran indicated that he had outstanding VA treatment records at the Manchester VA hospital (which were associated with the Veteran's claims file) but did not provide any other information regarding the corroboration of his stressor.  

In February 2011 the VA received a written statement from one of the Veteran's friends; however, this letter described current behaviors and tendencies of the Veteran and did not speak to the Veteran's alleged stressor.  The Veteran also submitted a written statement in January 2011 and indicated that when he was in boot camp the company commander acted and was like God.  He stated that he would have been the black spot on his family if he had gone home or if he had told his parents what had happened.  The Veteran stated that he was young and scared to death.  

Though the December 2010 VA examiner opined that the Veteran's PTSD was due to his account of sexual assault and that his claimed stressor was related to the Veteran's fear of hostile military or terrorist activity, the Board does not find this medical opinion to be of high probative value.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case the December 2010 VA examiner opined that the Veteran's claimed stressor was related to the Veteran's fear of hostile military or terrorist activity.  However, the examiner provided no basis for this opinion and it is not clear from the examination report how the examiner came to this conclusion.  Through the pendency of the Veteran's appeal the Veteran has never claimed to suffer from fear of hostile military or terrorist activity.  Rather, he has always contended that he was the victim of sexual assault which has caused him to develop PTSD.  

With respect to the examiner's opinion that the Veteran's PTSD was as a result of his reported sexual assault, the case law is well settled that the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of his claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Under these circumstances (where the Veteran is not shown to have engaged in combat and the Veteran's alleged stressor is not related to the Veteran's fear of hostile military or terrorist activity) a medical opinion diagnosing PTSD after the fact does not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Thus, though the Veteran has been diagnosed with PTSD, the Veteran's reported stressor has not been corroborated and the criteria for service connection for PTSD under 38 C.F.R. § 3.304 have not been met.  In addition, there is no medical evidence of a nexus between the claimed in-service assault and any diagnosed psychiatric diagnosis.  As noted, the VA has not sought an opinion as to the etiology of any psychiatric disability for which service connection has been claimed.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The above evidence indicates that the low threshold of McLendon has not been met. While the Veteran has been diagnosed with various psychiatric conditions, there is no medical or lay evidence indicating in-service symptoms, continuity of symptomatology, or possible nexus between these disabilities and service, and the normal findings on the separation examination report are evidence against these elements.  The evidence therefore does not indicate that any of the diagnosed psychiatric conditions may be associated with service.  











For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric disorder to include PTSD is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


